Voto particular de conformidad del
Juez Asociado Señor Alonso Alonso.
He dado mi conformidad a la opinión del Tribunal. Creo necesario, sin embargo, puntualizar y destacar varios as-pectos que son fundamentales.
En primer lugar, la Universidad de Puerto Rico no es *61una universidad privada, sino pública, la cual es sufra-gada con fondos públicos. 18 L.P.R.A. sec. 601 et seq. Por ello, la misma no está exenta de la norma pautada por este Foro en cuanto a que la información sobre el uso de dichos fondos públicos debe estar accesible, y sólo sujeta a aque-llas limitaciones que imponen la necesidad pública más urgente, y los parámetros expuestos en Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982), y su progenie, a saber, Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1956), y López Vives v. Policía de P.R., 118 D.P.R. 219 (1987). Para obtener la información no se require como único criterio demostrar su urgencia y que exista un agravio de patente necesidad.
En segundo lugar, dicha información debe estar particu-larmente disponible a los miembros de los organismos ofi-ciales creados por ley, como la Junta Universitaria que pre-cisamente tiene la función de examinar y evaluar el presupuesto de la institución. 18 L.P.R.A. sec. 605(d)(4).(1)
En tercer lugar, el hecho de que la mayoría de la Junta Universitaria haya decidido que la información solicitada no es necesaria, no debe ser de por sí una razón que prive a uno de sus miembros, o de sus comités, del derecho a solicitarla.
En cuarto lugar, la información debe ser provista me-diante procedimientos rápidos y efectivos, para que ésta se pueda obtener sin que la solicitud se torne académica por el transcurrir del tiempo o por tener que agotar un trámite burocrático tortuoso para obtenerla.
En quinto lugar, la información también debe estar dis-ponible para que, incluso, los miembros individuales del *62Consejo de Educación Superior puedan contar con ésta para el mejor descargue de su función de considerar y aprobar el uso de los fondos públicos por la Universidad de Puerto Rico. 18 L.P.R.A. sec. 602(e)(9).(2)
En síntesis, se trata de información solicitada por miembros de organismos internos de la Universidad del Estado, y del uso que ella hace de los fondos públicos.

(1) Dispone la referida sección:
“(d) Corresponderá especialmente a la Junta [Universitaria]:
“(4) Considerar el proyecto de presupuesto integrado para el sistema uni-versitario según haya sido formulado por el Presidente de la Universidad para ser sometido al Consejo y formular las recomendaciones que juzgue pertinentes.” 18 L.P.R.A. see. 605.


(2) Dispone dicha sección:
“(e) Deberes y atribuciones indelegables del Consejo,
“(9) Considerar y aprobar el proyecto de presupuesto del sistema universitario que le someta el Presidente, y aprobar un sistema unifome de contabilidad y audi-toría para el uso de los fondos de la Universidad conforme a la ley y a los reglamentos.” 18 L.P.R.A. sec. 602(e)(a).